PER CURIAM.
A motor vehicle dealer’s license was issued by the secretary of state, respondent, to the Tri-State Auto Auction, Inc., a corporation, appellant, for the year 1954. The license was revoked by order of the secretary of state on October 9, 1954, after notice and hearing, and the licensee appealed to the circuit court. There the order of the secretary of state was affirmed and the licensee appealed to this court.
The dealer’s license was issued for the calendar year 1954 and expired at the same time as motor vehicle licenses *70issued for the same year. SDC 44.0211. The motor vehicle licenses issued for the year 1954 expired on the 31st day of March, 1955. SDC 44.0106. It therefore appears that while this appeal was pending the issue as to- cancellation of the license by the secretary of state became moot and the appeal is therefore dismissed. Dickson v. Lord, 58 S.D. 643, 238 N.W.2d.